     Case 2:20-cv-02408-JAM-KJN Document 3 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEVI GARCIA STRANGE,                               No. 2:20–cv–2408–JAM–KJN PS

12                      Plaintiff,                      ORDER REQUIRING SUPPLEMENTAL
                                                        FILINGS
13          v.
14   U.S. ARMY, et al.,
15                      Defendants.
16

17          Plaintiff, who is proceeding without counsel in this action, has requested leave to proceed

18   in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) However, plaintiff’s application is

19   deficient, and the court cannot rule on plaintiff’s request at this time. The majority of plaintiff’s

20   IFP application is left blank, and while plaintiff lists certain monthly expenses, he provides no

21   information on his income. Thus, plaintiff is ordered to supplement his IFP request by providing

22   the court with more information about his income, expenses, and other areas (as requested on the

23   IFP short form). Plaintiff may refile a completed short form, or may provide supplementary

24   answers to the blank spaces on his original form. Plaintiff shall supplement this information

25   within 14 days of this order.

26          Further, it appears plaintiff is alleging some kind of tort claim against the U.S. Army.

27   Setting aside other potential pleading issues, it is unclear from plaintiff’s complaint whether he

28   has exhausted his claims in an administrative process. See Gillespie v. Civiletti, 629 F.2d 637,
                                                       1
     Case 2:20-cv-02408-JAM-KJN Document 3 Filed 12/16/20 Page 2 of 2


 1   640 (9th Cir. 1980) (“The timely filing of an administrative claim . . . should be affirmatively

 2   alleged in the complaint.”). Therefore, in addition to plaintiff’s supplementary filing on the IFP

 3   issue, plaintiff shall file a declaration indicating whether he has participated in any administrative

 4   remedies with the U.S. Army, and if so what the status of that proceeding is. This declaration is

 5   also due within 14 days of this order.

 6                                                   ORDER

 7               Accordingly, it is hereby ORDERED that within 14 days, plaintiff shall:

 8       1. Supplement his request to proceed in forma pauperis; and

 9       2. File a declaration concerning the U.S. Army’s administrative claims process.

10   Dated: December 16, 2020

11

12
     stra.2408
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
